Case 2:18-cv-12207-MCA-LDW Document 93-1 Filed 02/21/20 Page 1 of 6 PagelD: 1912

Christopher H. Westrick, Esq. (043721997)

Brian H. Fenlon, Esq. (035071987)

John V. Kelly, IH, Esq. (910812012)

CARELLA, BYRNE, CECCHI, OLSTEIN,
BRODY & AGNELLO, P.C.

5 Becker Farm Road

Roseland, New Jersey 07068

(973) 994-1700

Attorneys for Defendants

Roman Catholic Archdiocese of Newark

(i.p.a. “Archdiocese of Newark”),

St. Theresa’s R.C. Church (i.p.a.

“St. Theresa School”), Joseph W. Cardinal

Tobin (1-p.a. “Cardinal Joseph Tobin’),

Rev. Msgr. Thomas P. Nydegger, V.G.

(i.p.a. “Msgr. Nydegger”), Dr. Margaret Dames,
James Goodness, Father Joseph Bejgrowicz,

Deacon Joseph Caporaso (i.p.a. “Joseph Caporoso’’),
Sister Helene Godin, Richard Donovan, and Anh Bui

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF NEW JERSEY

 

SCOTT PHILLIPS, AS GUARDIAN AD :
LITEM, ON BEHALF OF S.P., B.P. and K_P. Civil Action No. 2:18-cv-12207 (MCA) (LDW)
and SCOTT PHILLIPS, :

Plaintiff,
STATEMENT OF MATERIAL FACTS

V. : AS TO WHICH THERE IS NO
GENUINE DISPUTE PURSUANT TO
ARCHDIOCESE OF NEWARK, ST. : FED.R.CIV.P. 56(c)

THERESA SCHOOL, ST. THERESA
CHURCH, CARDINAL JOSEPH TOBIN,
MSGR. NYDEGGER, MARGARET DAMES,
JOHN DOES 1-100, JOHN DOE
CORPORATIONS 1-5, JOSEPH
BEJGROWICZ, JOSEPH CAPOROSO,
HELENE GODIN, SR. JULIETT PEREZ,
RICHARD DONOVAN, ANH BUI, JAMES
GOODNESS, ROBERT GRIMALDI, WANDA
GRIMALDI, MATT POPOLA, LINDA KOSKI,
MAKAYLA KOSKI, MARY FERRIS, AMBER
PROTZ SIERANT, CHERYL KREINBERG,
JONATHON KREINBERG, PETER
RUNFOLO, JOYCE RUNFOLO, RICH
HARRINGTON, KELLY DONOVAN,
JEANNIE PAVLIK, MATTHEW PAVLIK,
JAMES PAVLIK, MARYANN GASPER,

 
Case 2:18-cv-12207-MCA-LDW Document 93-1 Filed 02/21/20 Page 2 of 6 PagelD: 1913

 

THERESA ADUBATO, HEATHER
INGERSON, MARIA HARRIS, HEATHER ST
JOHN, YANCY MUNOZ, KATHLEEN
SPOONAUER, CELIA SOUSA, EDLEEN
KELLY-O’BRIEN, VICTORIA DEVLIN,
ROSEMARY RUBSAM, ROSANELLY
MONTALVO, GERRI COLON, LAURIE
GRIMES, MICHELLE CERNADAS, JOSEPH
KRATZER JR., NATALIE WOOD, PATRICIA
LANDAU, AMY REITHEL, ANN FERRARI,
CYNTHIA GAILLIOT, BERADINE GILRAIN,
BONNY HOTRA, BLANCA PASTORE,
IZAIDA ROSA GARBANZO, JO RIVERA,
DENISE, RICHARD, JOSEPH, JESSICA,
NICHOLAS MIRABELLA, JOCELYN
EDRALIN, MANUEL VAGUEIRO, KERRI
KILLEN, JO ANN NETTA, NANCY
ZIMMERMAN, MARIA STREKO, ROCIO
CORVALAN, CHRISTINA RESTUCCIA,
MICHAEL DEVLIN, GUILLERMO MUNOZ,
DEBORAH GIVENS/MATE, KAREN
ZIMMERMAN, JIM HANNON, ALICE
SCALA, EMILY VIDAL, MARY GAINES,
SUSAN GIORDINO, ROSEANNE SCHUR,
ANGELA LOMBARDI ROGER SCHUR,
MICHAEL MONTALVO, JEFF FERRARI,
WILLIAM GORSKI, ROGER STRYESKI,
THOMAS BRACKEN, FRED SOOS, SUSAN
DOUGHERTY, MICHELE MILLER, ANN
MORTIMER, TRISH RICKEN PLUMMER,
ANDREA ZAGORSKI SCHUSTER, MARIA
BUI, AMY ROSE, KELLY ANN HARRIS,
PATRICIA RIMILI BLICHARZ, “BCSH9094”,
“STDA” AND “BEEZLEBROX”,

Defendants.

Defendants, Roman Catholic Archdiocese of Newark (i.p.a. “Archdiocese of Newark”), St.
Theresa’s R.C. Church (i.p.a. “St. Theresa School”), Joseph W. Cardinal Tobin (i.p.a. “Cardinal
Joseph Tobin”), Rev. Msgr. Thomas P. Nydegger, V.G. (ip.a. “Msgr. Nydegger”), Dr. Margaret
Dames, James Goodness, Father Joseph Bejgrowicz, Deacon Joseph Caporaso (i.p.a. “Joseph
Caporoso”), Sister Helene Godin, Richard Donovan, and Anh Bui (collectively, the “Church

Defendants”), by their undersigned counsel, submit this Statement of Material Facts for which
Case 2:18-cv-12207-MCA-LDW Document 93-1 Filed 02/21/20 Page 3 of 6 PagelD: 1914

there is no genuine dispute, pursuant to Fed.R.Civ.P. 56(c), in support of their motion for partial

summary judgment seeking the dismissal with prejudice of Count One of Plaintiffs’ Complaint.

1. Plaintiffs filed this matter in the Superior Court of New Jersey, Essex County, Law
Division, on July 2, 2018. See Declaration of Brian H. Fenlon, Esq. (“Fenlon Decl.”), Exhibit A,

Complaint.

2. Count One of the Complaint alleges, in part, a violation of “Title LX, 20 U.S.C.

Sections 1681-1683 et seq.” Id.

3. Based upon Plaintiffs’ assertion of a claim arising under that federal statute over
which this Court has original jurisdiction, the Church Defendants removed this matter to federal

court on July 30, 2018 [ECF No. 1].

4. On April 12, 2019, the Court issued a Letter Order [ECF No. 59] directing counsel
for Plaintiffs and the Church Defendants “to show cause why Count One should not be dismissed
for failure to state a claim under Title IX of the Education Amendments Act, 20 U.S.C. § 1681 et

99

seq.
Case 2:18-cv-12207-MCA-LDW Document 93-1 Filed 02/21/20 Page 4 of 6 PagelD: 1915

5. Plaintiffs and the Church Defendants filed their respective briefs on April 22, 2019

[ECF Nos. 60, 61].

6. On April 25, 2019, the Court ordered “that the parties shall engage in limited
discovery on the issue of whether St. Theresa School is a recipient of federal funds within the

meaning of Title IX” [ECF No. 69].

7. After several interactions with the Court about the scope of the ordered limited
discovery, the Church Defendants served discovery responses upon the Plaintiffs’ counsel on
December 9, 2019, in the form of their answers to the Plaintiffs’ Interrogatories upon them. See

Fenlon Decl., Exhibits E and F.

8. In response to the Plaintiffs’ direct questions, Defendant Roman Catholic
Archdiocese of Newark answered that during the school years of 2016-17 and 2017-18 it received no
“federal funding” as that term is defined for purposes of Title IX and similar federal anti-

discrimination statutes. See Fenlon Decl., Exhibit E.

9. In response to the Plaintiffs’ direct questions, Defendant St. Theresa School
(“STS”), answered that during the school years of 2016-17 and 2017-18 it received no “federal
funding” as that term is defined for purposes of Title [X and similar federal anti-discrimination

statutes. See Fenlon Decl., Exhibit F.
Case 2:18-cv-12207-MCA-LDW Document 93-1 Filed 02/21/20 Page 5 of 6 PagelD: 1916

10. STS did clarify therein that some of its students and teachers received equitable
services funded by the federal government during the school years of 2016-17 and 2017-18 under the

IDEA, Title I, and Title IIA programs. Id.

11. The U.S. Department of Education explains that private schools whose students or
teachers receive equitable services are not considered to be “recipients of federal financial assistance”,
for purposes of federal civil rights and discrimination laws. See Fenlon Decl., Exhibit F;
https://www2.ed.gov/about/offices/list/oii/nonpublic/faggeneral.htm1%3Fsrc%3 Dpreview;

Fenlon Decl., Exhibit G.

12. Following the service of their discovery responses by Church Defendants, the Court
directed Church Defendants to submit an application seeking the dismissal of this matter for lack

of subject matter jurisdiction [ECF No. 92].

13. The Church Defendants received no federal funding or federal financial assistance
in the relevant time period 2016-2018, of the nature and kind that would be sufficient to trigger
the applicability to them of federal anti-discrimination statutes, such as Title IX. Thus, the
Plaintiffs have no competent evidence demonstrating the Church Defendants’ received such
funding/financial assistance, a necessary and requisite element of a viable Title LX discrimination
claim. Therefore, any Title IX claim raised in Count One of the Complaint fails, as a matter of

law.
Case 2:18-cv-12207-MCA-LDW Document 93-1 Filed 02/21/20 Page 6 of 6 PagelD: 1917

Dated: February 21, 2020

#689588v1

CARELLA, BYRNE, CECCHI,

OLSTEIN, BRODY & AGNELLO, P.C.
Attorneys for Defendants

Roman Catholic Archdiocese of Newark (i.p.a.
“Archdiocese of Newark”), St. Theresa’s R.C.
Church (i.p.a. “St. Theresa School”), Joseph W.
Cardinal Tobin (i-p.a. “Cardinal Joseph Tobin”), Rev.
Msgr. Thomas P. Nydegger, V.G. (“i.p.a. Msgr.
Nydegger”), Dr. Margaret Dames, James Goodness,
Father Joseph Bejgrowicz, Deacon Joseph Caporaso
(i.p.a. “Joseph Caporoso”), Sister Helene Godin,
Richard Donovan, and Anh Bui

By:___/s/ Christopher H. Westrick
CHRISTOPHER H. WESTRICK
